Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 Nos.333-202946) of W&T Offshore, Inc., Registration Statement (Form S-8 Nos.333-188584) pertaining to the W&T Offshore, Inc. Amended and Restated Incentive Compensation Plan, and Registration Statement (Form S-8 No. 333-126252) pertaining to the W&T Offshore, Inc. 2004 Directors Compensation plan; of our reports dated March 9, 2016, with respect to the consolidated financial statements of W&T Offshore, Inc. and subsidiaries, and the effectiveness of internal control over financial reporting of W&T Offshore, Inc. included in this Annual Report (Form 10-K) for the year ended December31, 2015. /s/ ERNST& YOUNG LLP Houston, Texas March 9, 2016
